DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/635,380, filed on June 28, 2017.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW M490029 (herein TW’029).
	With respect to claim 1, TW’029 discloses the limitations therein including the following: a light blocking sheet having a central axis (abstract, figs such as figure 1A, 1C); comprising a central hole wherein the central axis passes through the central hold (figs such as fig 1A); the hole enclosed by a hole inner surface (figs such as fig 1A, the inner surface of the central hole); the hole having a first corresponding circle (fig 1C, see figure below labeled as “1”). In the below Figure, the examiner added dashed lines to show the inner and outer circle. As per below the claimed “first corresponding circle” is labeled as “1”. TW’029 further discloses the hole having a second corresponding circle (fig 1C, see figure below labeled as “2”). In the below Figure, the examiner added dashed lines to show the inner and outer circle. As per below the claimed “second corresponding circle” is labeled as “2”. TW’029 further discloses a diameter of the first corresponding circle greater than a diameter of the second corresponding circle (see figs 1A, 1C, the diameter of circle “1” greater than the diameter of circle “2”). TW’029 further discloses a plurality of inner extending portions adjacent to and surrounding the central hole (fig 1C, what is labeled as “3” below); each inner extending portion is extended from and tapered from the first corresponding circle toward the second corresponding circle and comprising an inner surface (fig 1C, the segments labeled as “3” below extending from the first corresponding circle, tapered from the first to the second corresponding circle, and having inner surfaces); when the diameter of the first corresponding circle is φ1 (figures 1A, 1C, the diameter of circle “1”); the diameter of the second corresponding circle is φ2 (figures 1A, 1C, the diameter of circle “2”); then φ1 > φ2 (figures 1A, 1C, the diameter of circle “1” as greater than the diameter of circle “2”). With respect to claim 1, it is the examiner’s contention that the light blocking sheet of at least one of the embodiments of TW’029 will inherently satisfy the second mathematical condition of claim 1, this being reasonably based on the diameter of the circles of the embodiments of Figures 1A-1C, 2A-2C, 3A-3C, 4A-4C, 8A-8C,  9A-9C, 10A-10C, 11A-11C as disclosed in TW’029 being similar to those of the claimed invention, and the distances between the inner ends of the inner surfaces of the figs as disclosed in TW’029 being similar to that of the claimed invention.  

    PNG
    media_image1.png
    478
    684
    media_image1.png
    Greyscale

 
	With respect to claim 2, TW’029 further discloses the light blocking sheet formed integrally (figs such as 1B each formed of one single piece i.e. integrally formed). 
	With respect to claims 3-6, it is the examiner’s contention that at least one of the embodiments of TW’029 will inherently satisfy the mathematical conditions as claimed, this being reasonably based on the diameter of the circles as disclosed in TW’049 being similar to those of the claimed invention, and the distances between the inner ends of the inner surfaces as disclosed in TW’029 being similar to that of the claimed invention.  
	With respect to claim 7, TW’029 further discloses the inner surface of each of the inner extending portions formed of a line pair (fig 1C, what is labeled as “3” together forming the claimed line pair); the line pair comprising two line sections (fig 1C, the two line sections labeled as “3”); one end of each line section being towards the second corresponding circle and approaching each other (Fig 1C the two line sections labeled as “3”); the other end each line section towards the first corresponding circle and far away from each other (fig 1C, the two line sections labeled as “3”). 
With respect to claim 8, TW’029 further discloses embodiments in which the inner surface comprises an arc, the middle section approaching the second corresponding circle, two ends of arc sections extending toward the first corresponding circle, a center of curvature of an arc section farther from the central axis of the light blocking sheet than the arc section is from the central axis (embodiments of figures 8C, 9C, 10C similar to applicant’s embodiment 2A). 
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Liang publication number 2016/0170204.
	With respect to claim 1, Liang discloses the limitations therein including the following: a light blocking sheet having a central axis (abstract, figs 3A, 3B); comprising a central hole wherein the central axis passes through the central hole (figs 3A, 3B); the hole enclosed by a hole inner surface (figs 3A, 3B, the inner surface of the central holes); the hole having a first corresponding circle (figs 3A, 3B, such as fig 3A, see figure below labeled as “1”). In the below Figure, the examiner added dashed lines to show the inner and outer circle. As per below the claimed “first corresponding circle” is labeled as “1”. Liang further discloses the hole having a second corresponding circle (figs 3A, 3B, such as fig 3A, see figure below labeled as “2”). In the below Figure, the examiner added dashed lines to show the inner and outer circle. As per below the claimed “second corresponding circle” is labeled as “2”. Liang further discloses a diameter of the first corresponding circle greater than a diameter of the second corresponding circle (see figs 3A, 3B, such as figure 3A below, the diameter of circle “1” greater than the diameter of circle “2”). Liang further discloses a plurality of inner extending portions adjacent to and surrounding the central hole (figs 3A and 3B, such as Figure 3A, what is labeled as “3” below); each inner extending portion is extended from and tapered from the first corresponding circle toward the second corresponding circle and comprising an inner surface (figs 3A and 3B, such as Figure 3A, the segments labeled as “3” below extending from the first corresponding circle, tapered from the first to the second corresponding circle, and having inner surfaces); when the diameter of the first corresponding circle is φ1 (figures 3A, 3B, see figures 3A below, the diameter of circle “1”); the diameter of the second corresponding circle is φ2 (figures 3A, 3B, see figures 3A below, the diameter of circle “2”); then φ1 > φ2 (figures 3A, 3B, see figures 3A below, the diameter of circle “1” as greater than the diameter of circle “2”). With respect to claim 1, it is the examiner’s contention that the light blocking sheet of Liang will inherently satisfy the second mathematical condition of claim 1, this being reasonably based on the diameter of the circles of Figures 3A, 3B as disclosed in Liang being similar to those of the claimed invention, and the distances between the inner ends of the inner surfaces of figs 3A and 3B as disclosed in Liang being similar to that of the claimed invention.  

 
    PNG
    media_image2.png
    498
    402
    media_image2.png
    Greyscale

	With respect to claim 2, Liang further discloses the light blocking sheet formed integrally (figs 3A, 3B each formed of one single piece i.e. integrally formed). 
	With respect to claims 3-6, it is the examiner’s contention that the light blocking sheet of Liang will inherently satisfy the mathematical conditions as claimed, this being reasonably based on the diameter of the circles of Figures 3A, 3B as disclosed in Liang being similar to those of the claimed invention, and the distances between the inner ends of the inner surfaces of figs 3A and 3B as disclosed in Liang being similar to that of the claimed invention.  
	With respect to claim 7, Liang further discloses the inner surface of each of the inner extending portions formed of a line pair (see Figures 3A, 3B, such as Figures 3A, what is labeled as “3” together forming the claimed line pair); the line pair comprising two line sections (see Figures 3A, 3B, such as Figures 3A, the two line sections labeled as “3”); one end of each line section being towards the second corresponding circle and approaching each other (see Figures 3A, 3B, such as Figures 3A, the two line sections labeled as “3”); the other end each line section towards the first corresponding circle and far away from each other (see Figures 3A, 3B, such as Figures 3A, the two line sections labeled as “3”). 
Claim(s) 1-7, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin publication number 2018/0003959.
	With respect to claim 1, Lin discloses the limitations therein including the following: a light blocking sheet having a central axis (paragraph 0055, fig 1B, element “100” which provides light blocking); comprising a central hole wherein the central axis passes through the central hole (fig 1B); the hole enclosed by a hole inner surface (fig 1B the inner surface of the central hole); the hole having a first corresponding circle (fig 1B, below labeled as “1”). In the below Figure, the examiner added dashed lines to show the inner and outer circle. As per below the claimed “first corresponding circle” is labeled as “1”. Lin further discloses the hole having a second corresponding circle (fig 1B labeled as “2”). In the below Figure, the examiner added dashed lines to show the inner and outer circle. As per below the claimed “second corresponding circle” is labeled as “2”. Lin further discloses a diameter of the first corresponding circle greater than a diameter of the second corresponding circle (fig 1B, the diameter of circle “1” greater than the diameter of circle “2”). Lin further discloses a plurality of inner extending portions adjacent to and surrounding the central hole (fig 1B, what is labeled as “3” below); each inner extending portion is extended from and tapered from the first corresponding circle toward the second corresponding circle and comprising an inner surface (fig 1B, the segments labeled as “3” below extending from the first corresponding circle, tapered from the first to the second corresponding circle, and having inner surfaces); when the diameter of the first corresponding circle is φ1 (fig 1B, the diameter of circle “1”); the diameter of the second corresponding circle is φ2 (fig 1B, the diameter of circle “2”); then φ1 > φ2 (fig 1B, the diameter of circle “1” as greater than the diameter of circle “2”). With respect to claim 1, it is the examiner’s contention that the light blocking sheet of Lin will inherently satisfy the second mathematical condition of claim 1, this being reasonably based on the diameter of the circles of the figures of Lin being similar to those of the claimed invention, and the distances between the inner ends of the inner surfaces of as disclosed in Lin being similar to that of the claimed invention.  

    PNG
    media_image3.png
    777
    535
    media_image3.png
    Greyscale

 
	With respect to claim 2, Lin further discloses the light blocking sheet formed integrally (paragraph 0047). 
	With respect to claims 3-6, it is the examiner’s contention that the light blocking sheet of Lin will inherently satisfy the mathematical conditions as claimed, this being reasonably based on the diameter of the circles as disclosed in Lin being similar to those of the claimed invention, and the distances between the inner ends of the inner surfaces as disclosed in Lin being similar to that of the claimed invention.  
	With respect to claim 7, Lin further discloses the inner surface of each of the inner extending portions formed of a line pair (fig 1B, what is labeled as “3” together forming the claimed line pair); the line pair comprising two line sections (fig 1B, the two line sections labeled as “3”); one end of each line section being towards the second corresponding circle and approaching each other (see Figure 1B, the two line sections labeled as “3”); the other end each line section towards the first corresponding circle and far away from each other (fig 1B, the two line sections labeled as “3”). 
With respect to claim 13, Lin further discloses an imaging lens assembly (paragraph 0011); comprising the light blocking sheet of claim 1 (paragraphs 0011); at least two lens elements with the light blocking sheet disposed between the two lens elements (paragraphs 0004, 0011); the lenses and light blocking sheet within a plastic barrel (paragraph 0011). Further, by having the central optical axis passing through the central hole of the light blocking sheet and the minimum diameter of the lens barrel, both will therefore “correspond to each other along the central axis” as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang publication number 2016/0170204. 
 With respect to claim 13, Liang discloses as is set forth above and further discloses an imaging lens assembly (fig 2A, paragraph 0023, the disclosed camera lens assembly); comprising the light blocking sheet of claim 1 (fig 2A, paragraph 0023, “11”); at least two lens elements (fig 2A, paragraphs 0023, lens “12” and the disclosed biconcave lens adjacent to lens “12”); the light blocking sheet disposed between the two lens elements (fig 2A). 
With respect to claim 13, Liang discloses as is set forth above but does not disclose the camera lens of fig 2A as being within a plastic barrel. However, the examiner takes Judicial Notice that it is well known in the art of camera lens systems to have the lenses within a plastic camera lens barrel and in which the optical axis passes through the minimum diameter of the barrel hole and through the center of an aperture stop, i.e. a “light blocking sheet”. Furthermore, by having the central optical axis passing through the central hole of the light blocking sheet and the minimum diameter of the lens barrel, both will therefore “correspond to each other along the central axis” as claimed. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the camera lenses of figure 2A as being within a plastic lens barrel since it is well known in the art of camera lens systems to have the lenses within a plastic camera lens barrel and in which the optical axis passes through the minimum diameter of the barrel hole and through the center of an aperture stop i.e. a “light blocking sheet” for the purpose of providing an improved means of holding all of the optical elements in place within a camera lens system. Further, by having the central optical axis passing through the central hole of the light blocking sheet and the minimum diameter of the lens barrel, both will therefore “correspond to each other along the central axis” as claimed.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW’029. 
 With respect to claim 13, TW’029 discloses as is set forth above and further discloses an imaging lens assembly as part of a phone camera (English abstract, figs 12 and 13); comprising the light blocking sheet of claim 1 (fig 12, “20”); at least two lens elements (fig 12, lenses “32”, “33”); the light blocking sheet disposed between the two lens elements (fig 12). 
With respect to claim 13, TW’029 discloses as is set forth above but does not disclose the camera lens as within a plastic barrel. However, the examiner takes Judicial Notice that it is well known in the art of camera lens systems to have the lenses within a plastic camera lens barrel and in which the optical axis passes through the minimum diameter of the barrel hole and through the center of an aperture stop i.e. a “light blocking sheet”. Furthermore, by having the central optical axis passing through the central hole of the light blocking sheet and the minimum diameter of the lens barrel, both will therefore “correspond to each other along the central axis” as claimed. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the camera lenses of TW’029 as being within a plastic lens barrel since it is well known in the art of camera lens systems to have the lenses within a plastic camera lens barrel and in which the optical axis passes through the minimum diameter of the barrel hole and through the center of an aperture stop i.e. a “light blocking sheet” for the purpose of providing an improved means of holding all of the optical elements in place within a camera lens system. Further, by having the central optical axis passing through the central hole of the light blocking sheet and the minimum diameter of the lens barrel, both will therefore “correspond to each other along the central axis” as claimed.
Double Patenting
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,845,507 (‘507). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason. 
‘507 claims the limitations therein including the following: the limitations of claim 1 (‘507, claim 1); the limitations of claim 2 (‘507, claim 2); the limitations of claim 3 (‘507, claim 3); the limitations of claim 4 (‘507, claim 4); the limitations of claim 5 (‘507, claim 5); the limitations of claim 6 (‘507, claim 6); the limitations of claim 7 (‘507, claim 7); the limitations of claim 8 (‘507, claim 8); the limitations of claim 9 (‘507, claim 9); the limitations of claim 10 (‘507, claim 10); the limitations of claim 11 (‘507, claim 11); the limitations of claim 12 (‘507, claim 12); the limitations of claim 13 (‘507, claim 13); the limitations of claim 14 (‘507, claim 14); the limitations of claim 15 (‘507, claim 15); and the limitations of claim 16 (‘507, claim 16).  
 Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,228,497 (‘497). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason. 
‘497 claims the limitations therein including the following: the limitations of claim 1 (‘497, claim 1); the limitations of claim 2 (‘497, claim 2); the limitations of claim 3 (‘497, claim 5); the limitations of claim 4 (‘497, claim 6); the limitations of claim 5 (‘497, claim 7); the limitations of claim 6 (‘497, claim 8); the limitations of claim 7 (‘497, claim 2); the limitations of claim 8 (‘497, claim 17); the limitations of claim 9 (‘497, claim 9); the limitations of claim 10 (‘497, claim 10); the limitations of claim 11 (‘497, claim 11); the limitations of claim 12 (‘497, claim 12); the limitations of claim 13 (‘497, claim 13); the limitations of claim 14 (‘497, claim 14); the limitations of claim 15 (‘497, claim 15); and the limitations of claim 16 (‘497, claim 16).  
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art Citations
	Lin publication number 2015/0253569 and Yoshida publication number 2019/0121049 are being cited herein to show optical elements and lens systems comprising optical elements having some similar structure to that of the claimed invention. 
Allowable Subject Matter
Claims 9-12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and upon overcoming the double patent rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 9-12 and 15, none of the prior art either alone or in combination disclose or teach of the claimed optical lens set comprising a light blocking sheet, the light blocking sheet having the specific structure as claimed, satisfying both mathematical condition of claim 1, the lens set comprising at least two lens elements, the first and second connecting structures,  the connecting structures comprising the first and second receiving surfaces and the first and second conical surfaces as claimed, the first and second receiving surfaces as corresponding and connected to each other, the first and second conical surfaces as corresponding and connected to each other, the first connecting structure and the second connecting structure for aligning the two lens elements with the central axis, and the outer diameter of the light blocking sheet smaller than the outer diameters of each of the first and second lens elements. Specifically, with respect to claims 14 and 16, none of the prior art either alone or in combination disclose or teach of the claimed imaging lens assembly comprising a light blocking sheet, the light blocking sheet having the specific structure as claimed, satisfying both mathematical condition of claim 1, the lens assembly comprising at least two lens elements with the light blocking sheet disposed between them, a plastic barrel with the lenses and light blocking sheet disposed along the central axis of the plastic barrel, the minimum diameter position of the barrel hole being located at the object end portion, and further satisfying the mathematical condition of claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 26, 2022